MEMORANDUM**
Mario Chavez-Andrades appeals his 168-month sentence imposed following his guilty plea conviction to conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavez-Andrade’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.